DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 
a side utility element arranged between the first and second seats, the side utility element comprising a foot support structure of a fourth seat.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant consistently describes a first seat, a second seat and a third seat with respect to an aisle in the vehicle cabin to which the seats have direct access. Claim 23 recites the limitation “a fourth seat”. However, in Fig. 5, the fourth seat 200D appears to be on the other side of the aisle in an entirely separate, middle section of the cabin. No figure appears to represent the claimed embodiment. Examiner appreciates and notes the reference to paragraphs [0037] and [0043], however ‘a fourth seat’ is not mentioned. Examiner suggests clarifying exactly which seat the side utility element is providing a footrest for, while considering that a fourth seat 200D is represented in Fig. 5.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-17 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 begins “The seating arrangement of claim 16”. It is unclear from which claim it depends, and which claim it is further limiting. In order to promote compact prosecution, Examiner is interpreting claim 16 as depending from claim 15. Correction  is required. Claim 17 does not cure the deficiency.
Claim 21 recites the limitation “wherein the second seat includes a foot support structure that is movable between a deployed use position and a stowed position, and wherein the deployed use position closes the direct aisle access from the second seat”. It is unclear how a structure of the second seat in any position can prohibit access to the second seat. In other words, Applicant is not clearly differentiating between the seat (e.g. seat bottom, seat cushion, chair portion) and the foot support portion, so the foot support structure is part of the seat and therefore cannot close access to itself. Correction/clarification is required. Claim 22 does not cure the deficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowty (US 2017/0240283 A1).
	Regarding claim 21, Dowty discloses a seating arrangement for a vehicle cabin (Figs. 21 and 22: seating arrangement for aircraft passenger suites) comprising: 
	a first seat (16: seat, annotated Figs. 21, 22 below) with a respective privacy area (10: aisle suite, Figs. 21 and 22) arranged extending substantially along a longitudinal direction of the cabin (see Figs. 21 and 22: aisle, 100 and wall, 102 determine the longitudinal direction of vehicle cabin); and 
	a second seat (16, annotated Fig. 21) and a third seat (16, annotated Fig. 21) offset relative and angled relative to the longitudinal direction (Fig. 21), the second seat and the third seat arranged one behind another along the longitudinal direction and laterally offset with respect to the first seat (Fig. 21), and both the second and third seat having direct aisle access to the aisle of the cabin (Fig. 21), wherein the second seat includes a foot support structure that is movable between a deployed use position and a stowed position (24, Fig. 22)(§[0126]), and wherein the deployed use position closes the direct aisle access from the second seat (§[0126] In some embodiments, some ottomans 24, 26, 28 for the triplet seating arrangements…can be an articulable ottoman that can be articulated by the passengers between a deployed position and an undeployed position. In the undeployed position, the articulable ottoman can provide a passage; while in the deployed position, the articulable ottoman can provide a foot rest…and may impede the access of a passenger exiting the seat 16).
 
22. The seating arrangement of claim 21, wherein the foot support structure of the second seat is hinged to at least one of an armrest of the third seat or a foot support structure of the first seat.  

    PNG
    media_image1.png
    763
    595
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    666
    524
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 22 is rejected due to being dependent upon a rejected base claim, but would be allowable if the 112 rejection is overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 1-7, 9, 11-15, 18, and 20 are allowable, and claims 16 and 17 are allowable, but for the 112b rejection. 
	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. Specifically, Dowty (US 2017/0240283 A1) discloses a seating arrangement for a vehicle cabin (Figs. 21 and 22) comprising a first seat (16: seat) with a respective privacy area (10: aisle suite) arranged extending substantially along a longitudinal direction of the vehicle cabin (see Figs. 21 and 22: aisle, 100 and wall, 102 determine the longitudinal direction of vehicle cabin) and having direct aisle access(18: aisle suite entrance) to an aisle (100: aisle) of the cabin; and a second seat (16, Fig. 21) and a third seat (16, Fig. 21) offset relative and angled relative to the longitudinal direction (Figs. 21 and 22), the second seat and the third seat arranged one behind another along the longitudinal direction and laterally offset with respect to the first seat (Figs. 21 and 22), and both the second and third seat having direct aisle access to the aisle (18 and 20: seat entrances, Figs. 21 and 22). Dowty discloses a foot support structure associated with the first seat (28: ottoman, Figs, 21 and 22), the foot support structure having a substantially triangular shape, triangular-prism or rectangular, rectangular-prism or square, or cube shaped (see Fig. 21, ottoman is substantially cube-shaped); and a foot support structure associated with the second seat (24, Fig. 22) that is movable between a deployed use position and a stowed position (§[0126]), and wherein the deployed use position closes the direct aisle access from the second seat (§[0126]).
	However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the first seat and the second seat are laterally distanced from each other by at least a side utility element that is shared by the first and second seats, or wherein the foot support structure of the second seat is hinged to at least one of an armrest of the third seat or a foot support structure of the first seat.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance."

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647